El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En 27 de diciembre de 1911 comparecieron Monseñor William A. Jones, Obispo de la Iglesia Católica Apostólica Romana de Puerto Rico, y Valentín Monroig, ante notario pú-blico, y el primero canceló cierto censo que el segundo Labia reconocido a favor de la Real Encienda por escritura pública dé diez de mayo, de 1910. En la escritura de cancelación se describe debidamente la finca gravada con el censo, se con-signan los Lechos relativos al pleito iniciado por la Iglesia contra El Pueblo, terminado por transacción aprobada final-mente por la Asamblea Legislativa de Puerto Rico por Reso-lución Conjunta de 16 de septiembre de 1908, leyes de 1909, páginas 107-129, y se afirma que el censo que se cancela' pasó de El Pueblo a la Iglesia a virtud del diqho pleito.
*555La escritura de cancelación se presentó en el registro de la propiedad, acompañada de nna certificación qne dice así:
“El Tesorero de Puerto Eico, que suscribe, certifica: Que por sentencia dictada en 15 de diciembre de 1906, el Tribunal Supremo de esta Isla adjudicó a la Iglesia Católica Apostólica Romana en Puerto Rico, entre otros censos pro-cedentes del extinguido Convento de Santo Domingo, uno, cuyo asiento al folio 44 del registro de bienes de regulares que obra en el archivo de este departamento, es como sigue:
“ ‘Registro del 1872. No. 39. Deudora, Enriqueta Buen viuda de Santiago Rapp. Hato Tejas, Término Municipal de Bayamón. $300 moneda de Puerto Rico. ’
“Que dicho censo fue de los transferidos a la mencionada Iglesia Católica en esta Isla, por acuerdo de la ‘Comisión para el arreglo de ciertos pleitos entre la Iglesia Católica, el Grobierno de los Estados Unidos y El Pueblo. de Puerto Rico,’ siendo, en esa fecha, censatario • del mismo, don Antonio de los Santos, su valor $180 y sus réditos anuales de $8.55 moneda americana.
“Ya petición de Don P. Antonsanti, como abogado de la Central Juanita Incorporated, libro la presente en San Juan de Puerto Rico a quince de agosto de mil novecientos doce. ■
“[Sellos de ReNtas.] B. R. Dix,

Tesorero de Piherto Rico.”

Y el registrador denegó la cancelación por medio de la siguiente nota:
“Denegada la cancelación a que se refiere el precedente documento, porque del registro consta que el censo que, en cuanto a sesenta y nueve cuerdas se cancela, está reconocido a favor de la Real Hacienda, sin que en el mismo registro se exprese que dicho censo proceda de las extinguidas comunidades religiosas, y porque de la certificación del Tesorero, fecha 15 de agosto de 1912, que se ha acompañado, no> puede determinarse que el censo a que dicha certificación se contrae,, sea el mismo que aparece del registro, y que se cancela en la escritura *556respecto a la indicada parcela, extendiéndose en su lugar * * *. San Juan, P. R., abril 28 de 1913. (Firmado) José Benedicto.”
Contra la negativa del registrador interpuso Valentín Mon-roig el presente recurso gubernativo en el que ban presen-tado sus alegatos escritos tanto el apelante como el registra-dor de la propiedad.
Explicando su nota, el registrador se expresa en estos términos:
“El infrascrito entiende que en el caso que motiva el recurso no es necesaria la transmisión por escritura pública del censo de que se trata, en armonía con lo dispuesto en el artículo 82 de la Ley Hipotecaria; pero estima que es ab-solutamente preciso probar que el censo que se cancela está comprendido entre los que ban sido transferidos a la Iglesia, y esa demostración no resulta de los documentos que fueron presentados.
“En el registro aparece un censo de 300 pesos recono-cido a favor de la Real Hacienda, sin que en el mismo regis-tro conste que tal derecho se derive de las suprimidas ór-denes regulares. El Reverendo Obispo de Puerto Rico mani-fiesta en la escritura fecba 27 de diciembre de 1911, que la Iglesia Católica que representa es dueña de un censo por ciento ochenta dólares sobre la finca que en dicho documento se describe,- en virtud de la transacción celebrada con El Pueblo de Puerto Rico, y cancela el referido censo, mediante pago que de su importe e intereses ha hecho Don Valentín Monroig, solicitándose la cancelación en este registro, acom-pañándose al efecto una certificación del Tesorero de Puerto Rico, en la que no se describe ni especifica predio alguno.
“Con tales elementos; se imponía la negativa de inscrip-ción, porque apareciendo del registro el censo a favor de la Real Hacienda, sin expresarse que tuviera carácter eclesiás-tico, y no justificándose que la Iglesia sea causa-habiente de, la Real Hacienda en ese derecho real, resulta que está pres-tando el consentimiento para la cancelación una entidad dis-*557tinta de la que aparece dueña del derecho, y debe negarse la cancelación con arreglo al artículo 82 de la Ley Hipotecaria. ’ ’
Lo expuesto por el registrador es suficiente para sostener la nota recurrida, debiendo, en tal virtud, declararse sin lugar el recurso interpuesto.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.